El -Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Luego de celebrar un juicio de novo, la Corte de Distrito de Mayagüez declaró al acusado Oscar Vega Vega culpable del delito de infracción a la Ley de Boli-pool y lo condenó a pagar $100 de multa o un día de cárcel por cada dólar que dejare de pagar, sin costas^1)
No conforme con la sentencia dictada en su contra, el acu-sado ha apelado para ante este Tribunal y en su alegato sos-tiene que la corte inferior cometió error: (1) al declararlo culpable y convicto de infracción a la sección tercera de la Ley de 17 de julio de 1935; (2) al admitir evidencia que fué *774ilegalmente obtenida y (3) al apreciar la prueba y considerar la misma suficiente para justificar la sentencia condenatoria.
Como a nuestro juicio el tercer error señalado lia sido co-metido por la corte a quo, es innecesario que discutamos los dos primeros errores imputádosle. (El fiscal de esta Corte se aviene a la revocación por entender que se lia incurrido en el error que pasamos a discutir.)
En la denuncia se alega sustancialmente que en 17 de febrero de 1946, y en Sabana Grande, Puerto Rico, el acusado Oscar Vega Vega, ilegal, voluntaria y maliciosamente violó lo dispuesto en la sección tercera de la Ley 25 del 17 de julio de 1935, consistente en que en la feelia y ñora antes indicadas fue sorprendido en momentos en que manipulaba boletos de boli-pool, y cotejaba y hacía anotaciones con un pedazo de lápiz; y que “el acusado manipulaba la evidencia como agente-administrador. ’ ’■
La sección 3 de la Ley núm. 25 de 17 de julio de 1935 (Se-gunda Legislatura Extraordinaria, pág. 153) provee que “Cuando la Policía Insular de Puerto Rico, previa orden de allanamiento expedida por magistrado competente, sorpren-diera a una o varias personas en cualquier habitación, casa... que se esté dedicando a la manipulación de los juegos conoci-dos por ‘bolita’, ‘boli-pool’... deberá, después de incautarse de todos los implementos... dar traslado del asunto a la corte municipal, correspondiente y al Fiscal de Distrito, para que se proceda contra dicha persona o personas de conformidad con las disposiciones de esta Ley.” Ella no fija penalidad alguna y es tan sólo en la sección 4 que hallamos lo si-guiente: “y todo dueño, apoderado, agente, encargado, director o administrador de los juegos prohibidos por esta ley, convicto que fuere, podrá ser castigado a pagar una multa no menor de cien (100) dólares ni mayor de doscientos (200) dó-lares, o a sufrir cárcel por un término no menor de sesenta (60) días ni mayor de cuatro (4) meses.” (Bastardillas nues-tras.)
*775La prueba de El Pueblo consistió meramente en la decla-ración del policía Vicente Garrastazú, quien fué uno de los oficiales públicos que diligenció la orden de allanamiento li-brada contra Amado Vega Vega, hermano del aquí apelante. Nos dice este testigo en síntesis que allá para el 17 de febrero de 1946, él prestaba servicios en Sabana Grande; que conoce a Oscar Vega Vega; que a las 9 de la-mañana del día indicado y mediante orden de allanamiento procedió a registrar la easa de Amado Vega Vega, sorprendiendo al acusado manipulando con 219,500 quintos de boli-pool y 731 listas, procediendo él entonces al arresto de Osear Vega Vega; que había una caja encima de una mesa y Oscar echaba dentro los boletos, des-pués de hojearlos; que procedió a ocuparlos, luego de entre-gar al acusado la orden de allanamiento, y a arrestarlo y lle-varlo al cuartel; (pe en ese momento el acusado estaba sólo y cuando ellos entraron Osear dijo: “me eogieron”;(2) y que él sabe cómo se juega ese juego.
La prueba de la defensa, no creída por la corte inferior, tendió a demostrar que en momentos en que se practicó el alla-namiento de la casa de Amado Vega Vega el acusado se ha-llaba en el hospital del pueblo de Sabana Grande, donde llevó a curar a un niñita que se había herido, y que al regresar con ésta a la casa fué arrestado por la policía.
No hubo prueba de clase alguna que tendiera a demostrar que el acusado al momento de ser arrestado manipulara como agente o administrador la evidencia que se le ocupó. La mera posesión o tenencia, dentro de una casa o habitación, de cua-lesquiera artefactos, materiales o enseres utilizados en los juegos prohibidos por la Ley 25, supra, no constituye delito público. Pueblo v. Toro, 66 D.P.R. 723; Pueblo v. Gómez, Per Curiam, 61 D.P.R. 977 y Pueblo v. Estroma, 57 D.P.R. 897. Para que tal posesión o tenencia constituya delito, es indispensable el concurso de otra evidencia tendiente a probar que la habitación, edificio, estructura, etc., se dedica a la manipu-*776lación de los juegos a que hace referencia la indicada Ley. Pueblo v. Salabarría, 57 D.P.R. 130, 133.
En el presente caso, según se recordará, se imputaba al acusado la manipulación de boletos de boli-pool sobre una mesa y el hacerlo así como agente-administrador. La prueba .aportada no revela en manera alguna que él actuara en uno u <otro carácter. Ni siquiera se hace mención de estas palabras en las declaraciones de los testigos de cargo o de descargo que desfilaron en el caso.(3) La sección 4 de la Ley, que como antes indicamos es la que fija la penalidad, castiga a “todo dueño, . . . agente, ... o administrador. . No habiendo evidencia alguna demostrativa de que el acusado actuaba en el concepto alegado en la denuncia, se ha dejado de probar uno de los elementos esenciales del delito imputádole. Pueblo v. Salabarría, supra, pág. 134; Pueblo v. Estronza, supra, pág. 899; y Pueblo v. Castro (Per Curiam) 59 D.P.R. 994. Bajo estas circunstancias el acusado no debió ser convicto.
La sentencia apelada, en su consecuencia, será revocada y ábsuelto el acusado.

O De acuerdo con el artículo 54 del Código de Enjuiciamiento Criminal; se-gún fué enmendado por la Ley núm. 11 de 8 de abril de 191C, pág. 45, la reclusión total por falta de pago de la multa no deberá exceder de 90 días.


(-)Cf: Pueblo v. Morales, 51 D.P.R. 204 y Pueblo v. Posarlo, 55 D.P.R. 233.


(3)Uno de los testigos de la defensa'lo íué el policía Ismael Clierena, quien acompañó al policía Garrastazú al allanar la casa de Amado Vega Vega y quien corroboró con su declaración la de Garrastazú.